Citation Nr: 0303670	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for acquired mental 
disorders, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This matter comes before the Board on appeal from a February 
2001 rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for PTSD and for major 
depression with adjustment disorder.

The RO developed the veteran's case as involving two separate 
issues, service connection for PTSD and service connection 
for major depression with adjustment disorder.  The Board, 
however, in light of the medical evidence of record, as 
explained below, and the Board's decision, also explained 
below, deems styling the case as one issue to be more 
appropriate.


FINDINGS OF FACT

1.  The veteran served in Vietnam from June 1969 to no later 
than June 9, 1970.

2.  The veteran did not engage in personal combat with the 
enemy during his tour of duty in Vietnam.

3.  The veteran's assigned duties during his tour in Vietnam 
required him and his unit to deploy to several different 
locations, to include: Dong Tam, Tay Ninh, Long Binh, and Plu 
Loi.

4.  The veteran's claimed in-service stressors, to the extent 
of his claiming to have been physically present at locations 
which received enemy fire, is sufficiently confirmed, as 
official Department of The Army Reports document enemy mortar 
and rocket attacks, and enemy ground fire, at Dong Tam and 
Tay Ninh on dates the veteran's unit was at those locations.

5.  The veteran is diagnosed as having two acquired mental 
disorders, which are: major depression, recurrent, moderate 
to moderately severe, and adjustment disorder with anxious 
and depressed mood, secondary to physical illness and 
situational factors.

6.  There is no medical linkage between the veteran's claimed 
in-service stressor and the symptomatology of his acquired 
mental disorders as it may relate to a diagnosis of PTSD.  A 
diagnosis of PTSD cannot be supported by the competent 
credible evidence of record.

7.  Service medical records (SMRs) reveal no complaints, 
findings, or diagnoses of any psychiatric pathology.  
Evaluations at entrance and separation revealed normal 
findings.

8.  There is competent credible medical evidence on file 
showing linkage between the veteran's depression and anxiety 
and his military service.


CONCLUSIONS OF LAW

1.  PTSD has not been shown by competent credible evidence to 
have been incurred in, or aggravated by, military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125 (2002).

2.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for anxiety and 
depression have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303(d), 4.125 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that it may decide the veteran's case 
on the merits.  The veteran has received three VA psychiatric 
examinations as part of the development of his claim.  
Further, the RO obtained VA outpatient treatment records and 
notes related to the veteran, and the veteran appeared before 
a Travel Board hearing via video teleconference in November 
2002.  All of the records of these events, including a 
transcript of the November 2002 hearing and Army historical 
data placed into the record during the hearing, have been 
associated with the veteran's claim file.

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board also is satisfied that all relevant facts have been 
properly developed.  Finally, in light of the fact that the 
Board, as set forth below, grants the veteran the benefit 
which he seeks, service connection for an acquired mental 
disorder, the Board concludes that it may decide the case on 
the merits without prejudice to the veteran's rights under 
the VCAA.

Factual Background

The veteran presented at the VA mental health clinic of the 
Veterans Center, Beckley, West Virginia, in December 1999.  
RCS, M.D., a psychiatrist, rendered a multi-axial diagnosis 
of the veteran, which included Axis I, Depressive disorder, 
nonspecific, rule out dysthymic disorder, and Axis II, 
generalized anxiety disorder. Dr. RCS prescribed sertraline 
and buspar.  At a follow-up visit in March 2000, the veteran 
related an incident which he stated occurred while serving in 
Vietnam; specifically, a North Vietnamese [sic] pulled a gun 
on the veteran to rob him, and the veteran was unarmed at the 
time.  The veteran claimed nightmares and intrusive thoughts 
regarding this incident.  Dr. RCS rendered a multi-axial 
diagnosis, which included Axis I, depressive disorder, 
nonspecific; generalized anxiety disorder; PTSD, mild; Axis, 
II, deferred.  Dr. RCS increased the veteran's morning dosage 
of setraline, discontinued trazodone, and prescribed 
amitriptyline for use at bedtime.

Subsequent to the diagnoses stated above, the veteran filed a 
claim for service connection for PTSD in March 2000.  In an 
April 2000 letter to the RO, RPJ, who has a  masters of 
social work, at the Vet Center who provided PTSD counseling 
to the veteran, stated the veteran presented with classic 
PTSD symptoms of intrusive thoughts, flashbacks related to 
his war experience, avoidance of any stimuli related to war 
trauma, social isolation, poor impulse control, continuous 
panic and depression, and poor sleep patterns with 
hypervigilance.  RPJ provided a multi-axial assessment, which 
included Axis I, PTSD, chronic, severe (pending verification 
of stressors); Axis II, no diagnosis; Axis III, non-
contributory; and Axis IV, severe combat exposure/ unable to 
have gainful employment due to PTSD symptoms; and GAF of 40-
45 for the prior eight months.

The in-service stressors which the veteran claims as the 
basis for his PTSD are: seeing wounded people (the record is 
unclear as to whether the veteran observed the event which 
resulted in the wounding, or whether he observed wounded 
people after the fact); observed a dead Vietnamese impaled on 
a stake as a warning to any Viet Cong sympathizers; observed 
an American serviceman killed when a jeep rolled onto him 
during a rocket attack; and frequent mortar and rocket 
attacks.  Transcript pp. 3-5.  The stressor which the veteran 
views as primary, however, are the mortar and rocket attacks, 
which the veteran claims were nightly.  The Board makes this 
finding on the bases of the VA psychiatric examination 
reports, where, therein, the veteran emphasized the frequent 
mortar and rocket attacks.

As part of the development of the veteran's claim, he 
received a VA psychiatric examination in May 2000.  A VA 
psychiatrist, reviewed the claim file and examined the 
veteran.  During the examination, the veteran related the 
mortar and rocket attacks and the fact he had to seek 
protection in bunkers during the attacks.  The veteran stated 
he tries to keep a good attitude, he watches television and 
listens to radio, he goes to church, and he's active in a 
veteran's organization.  The veteran claimed recurrent 
episodes of depression and that he gets very nervous, edgy, 
and anxious, including feelings of hopelessness and 
helplessness.  He claimed difficulty sleeping and that he has 
weird unrelated dreams.  However, he denied any specific 
dreams related to Vietnam.

The doctor assessed the veteran as pleasant, cooperative, and 
well oriented to time, place, and person.  There was no 
evidence of hallucinations or delusions.  Memory and recall 
of recent events were slightly impaired but judgment was 
intact.  There were no obsessive thoughts or compulsive 
actions.  The doctor's diagnosis was: Axis I, major affective 
illness, depression; Axis II, no diagnosis; Axis III, chronic 
low back pain; Axis IV, severity of psychosocial stressors: 
moderate; Axis V, GAF of 65.  The doctor opined that the 
veteran did not describe any out-of-the-ordinary stressors 
with regard to the veteran's military experiences.  The 
doctor stated that he could not elicit specific 
symptomatology or stressors to justify the veteran's prior 
diagnosis of PTSD.  The doctor also noted the veteran's 
family history of depression via his mother, who committed 
suicide.

In light of the conflicting diagnoses the RO requested a two-
psychiatrist board to review the file.  Pursuant to this 
request, the veteran was again examined by the VA physician 
in October 2000.  The doctor's diagnosis essentially was the 
same as his May 2000 diagnosis, except he assessed the 
veteran's GAF as 60-65.  As regards the earlier diagnosis of 
PTSD by Dr. RCS, the observed that he deemed Dr. RCS' 
diagnoses primarily as depressive disorder not otherwise 
specified, anxiety disorder, and possible PTSD.  The VA 
doctor repeated his assessment that he was unable to elicit 
enough symptoms or elicit major life-threatening stressors in 
Vietnam to justify the PTSD diagnosis.

The second part of the two-psychiatrist review was provided 
by another doctor, who reviewed the claim file and examined 
the veteran in January 2001.  The veteran stated to this 
doctor that he sought treatment for his nerves in 1970, 
shortly after he left active service.  The veteran related 
the general environment of chaos during his tour in Vietnam 
and that he found it nerve-wracking.  The veteran stated that 
there was no specific stressor to him, except the occasion 
that he witnessed a death where he saw a lot of blood and 
mucus.  He also stated that his having had a hard time 
obtaining employment after his service and Vietnam veterans 
being called baby killers bothered him a lot.  The veteran 
also alluded to his unfavorable financial condition which had 
improved to some extent.

This doctor's diagnoses were: Axis I: a) major depression, 
recurrent, moderate to moderately severe in nature; b) 
adjustment disorder with anxious and depressed mood secondary 
to physical illness and situational factors (back pain, 
experiences in Vietnam, anxiety going on for the past several 
years); Axis II, none; Axis III, chronic low back pain 
syndrome, history of constipation, history of poor hearing in 
both ears; Axis IV, moderate; and Axis V, GAF of 60-65.  This 
second doctor stated that he agreed with the other VA doctor 
in that he, too, was unable to elicit enough symptoms of 
major threatening stressors in Vietnam to justify the 
diagnosis of PTSD.  This doctor, however, also opined that, 
while the veteran's symptoms do not warrant a diagnosis of 
PTSD, his anxiety disorder is connected to his Vietnam 
experience.

Analysis
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).

Service connection for PTSD requires three elements: 1) a 
current diagnosis of PTSD; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
3) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and.  38 
C.F.R. § 3.304(f) (2002).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.  Normally, if a diagnosis of PTSD is deemed 
insufficiently supported, the report must be returned to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a); Cohen v. Brown, 10 Vet. App. 128, 143 (1997).  The 
Court of Appeals for Veterans' Claims has observed that 
clarification need not be sought from the same evaluator.  
The critical element is that the matter be referred to 
competent medical authority so that a veteran's favorable 
medical opinion is not rejected solely on the basis of lay 
"medical" judgment.  Cohen v. Brown, 10 Vet. App. at 140.

The Board first will consider whether the veteran's claimed 
in-service stressor is sufficiently verified.  The veteran 
makes no claim of personal involvement in combat.  Therefore, 
his claimed stressor must be corroborated by credible 
supporting evidence, as a non-combat related stressor is not 
verifiable solely on the veteran's claim.  Id. at 142.  The 
veteran states that his first assigned location in Vietnam 
was Dong Tam, at which he arrived in June 1969.  The veteran 
states that his unit relocated to Tay Ninh in December 1969.  
Further, the veteran states that his unit was subjected to 
mortar and rocket attacks on a nightly basis while at those 
locations.  Documents from the U.S. Army Services Center For 
Research of Unit Records provide sufficient corroboration to 
verify the veteran's claim.

Records of the veteran's unit reflect that Dong Tam received 
enemy mortar or small arms fire in September, October, and 
November 1969.  Unit records reflect that the veteran's unit 
relocated to Tay Ninh on December 15, 1969.  The veteran 
states he was there until February 1970.  Unit records 
reflect that Tay Ninh received enemy mortar and rocket fire 
on December 15, 1969, and February 23, 1970.  While these 
records do not pinpoint the veteran's exact whereabouts 
during the attacks, the fact that he was attached to the unit 
at the time the unit came under fire is sufficient for 
corroborative purposes.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2002); Pentacost v. Principi,16 Vet. App. 
124, 128 (2002).

Accepting the veteran's claimed stressor as verified does not 
equate to a finding of PTSD, for that is a medical 
determination.  Cohen v. Brown, 10 Vet. App. at 143.  The 
veteran's representative, during his summation at the 
veteran's November 2002 hearing, asserted that another 
psychiatric examination was needed to confirm the veteran's 
PTSD diagnosis and rebut the assertion that the veteran's 
earlier diagnosis of PTSD was based solely on history as 
given by the veteran.  Transcript, p. 14.  The Board finds no 
necessity for another examination, as the Board specifically 
finds that, except for RPJ's April 2000 assessment, all of 
the psychiatric examinations comply with the DSM-IV criteria 
and have been clarified and are reconcilable when analyzed.  
38 C.F.R. § 4.125 (2002); Cohen v. Brown,10 Vet. App. at 140.

The Board finds that RPJ's assessment, though multi-axial, is 
not consistent with the overall facts of record.  First, the 
veteran's accounts to the three psychiatrists with whom he 
met were consistent in that his main stressor was the mortar 
and rocket attacks.  The veteran's accounts fall 
significantly short of a description of "severe combat 
exposure," as presented by RPJ.  Further, RPJ's Axis IV 
finding states the veteran is unable to have gainful 
employment because of his PTSD symptoms, which is 
inconsistent with the veteran's account of his post-service 
life's events.  Although the veteran stated he experienced 
much difficulty in finding a job immediately after service, 
he was gainfully employed, including 16 years as a coal 
miner.  The psychiatric examination report reveals that the 
veteran was unemployed at the time of his examinations due to 
an injury at his last place of employment rather than as a 
result of any mental disorder symptomatology.  Finally, RPJ's 
assessment alludes to the veteran's social isolation, whereas 
the veteran related to the psychiatrists that he endeavors to 
keep busy, he attends meetings of his veterans organization, 
and he attends church weekly.  Accordingly, the Board finds 
the other psychiatric assessments in the  claim file to be 
more credible.

As reflected above, both VA doctors' viewed Dr. RS' diagnosis 
of the veteran as essentially consistent with theirs, which 
is that depression and an anxiety disorder are the main 
pathologies impacting the veteran.  The Board finds the 
credible competent evidence of record supports their medical 
assessment.  Dr. RS's multi-axial diagnoses of the veteran 
reflect that PTSD has not been clinically established.  It is 
reasonable to infer that Dr. RS included it solely due to the 
veteran's comment that he was having PTSD symptoms; 
specifically nightmares about a South Vietnamese pulling a 
gun on him.  Parenthetically, the Board notes that Dr. RS 
alludes to a North Vietnamese.  However, statements submitted 
by the veteran with his Form 9, as well as statements he made 
to the VA doctors, identify the person as a South Vietnamese 
whom the veteran states was stealing U.S. military equipment.  
Dr. MH and Dr. AF also received that information and 
incorporated it into the veteran's overall mental mosaic.  
Therefore, the Board finds that there is no substantive 
conflict between the examinations performed by the VA 
doctor's, and Dr. AF.

As stated above, the competent credible medical evidence of 
record demonstrates that there is no medical linkage between 
the veteran's in-service stressor and his symptomatology as 
regards PTSD.  38 C.F.R. § 4.125 (2002).  Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran has PTSD.  Therefore, the evidence is not in 
equipoise so as to key the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
The Board will now address whether the veteran's diagnosed 
acquired mental disorders of depression and anxiety disorders 
are service connected.

The veteran's SMRs reveal no complaints, findings, or 
diagnoses of any psychiatric pathology.  Evaluations at 
entrance and separation revealed normal findings.  Further, 
while the veteran related to one of the psychiatrists that he 
sought medical treatment for his nerves shortly after leaving 
active service, there is no documentation to that effect in 
the claim file.  Nonetheless, the January 2001 VA psychiatric 
examination provides a firm medical link between the 
veteran's current symptoms of depression and anxiety and his 
military service.  In the multi-axial diagnosis, Axis Ib 
reflects that the anxiety disorder is secondary to the 
veteran's physical illness and situational factors, which 
include his experiences in Vietnam.  38 C.F.R. § 3.303(d) 
(2002).

Dr. MH stated that, while the veteran's stressors in Vietnam 
were insufficient to diagnose PTSD, the veteran does have 
"anxiety and depression in relation to the above," which 
the Board infers to mean the veteran's Vietnam service.  This 
inference is buttressed by the fact that Dr. MH specifically 
listed the veteran's Vietnam experiences as part of his Axis 
Ib diagnosis of anxiety disorder with anxious and depressed 
mood.

Accordingly, the Board finds that, with resolution of 
reasonable doubt in the appellant's favor, service connection 
for depression and anxiety is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.201, 3.303(d), 4.125 (2002).  
Parenthetically, the Board notes that, in rating the now 
service-connected disability, the veteran's psychiatric 
symptoms may be considered by the RO to the extent they 
cannot measurably be distinguished from any other psychiatric 
disorder that may be manifested.  See Waddell v. Brown, 5 
Vet. App. 454, 456-57 (1993).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression and anxiety 
is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

